Title: To John Adams from Elbridge Gerry, 9 February 1813
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Cambridge 9th Feby 1813

I have deferred an answer to the letter, which you did me the honor of addressing on the 28th of Jany, ’till I could see Capt John Delman of Marblehead; who has refreshed my memory with the following statement, which he made in a short interview, as the facts then were presented to his recollection.
“That in the fall of the year 1775, General Washington commissioned Nicolas Broughton & himself, both living in Marblehead, the former as Commodore of the two Schooners, one mounting six 4 pound cannon & manned by seventy seamen, & the other of less force, & having but sixty five men.—The Commodore hoisted his broad pendant on board the former, & Capt Delman commanded the latter. These vessels were ordered to the river St Lawrence to intercept a vessel loaded with ammunition, & bound to Quebec. But missing her, they took ten other vessels belonging to british subjects, & also from the Island of St John, a quantity of stores & Governor Wright; all of which were released, as we had waged a ministerial war, & not one against our most gracious Sovereign, or the British Nation.” This reminds me of an anecdote often told by Governor Sullivan, of an act, which was prepared by him & myself in the lobby of the Watertown meeting house, where at that time the provincial Congress held their Session; the lobby being in a small apartment with a window, under the Belfrey, & the act, being to authorize privateering. The Governor (Sullivan) stated, that he agreed to draw the act, on condition, that I should prepare the preamble; & that this was grounded on the royal Charter of the Province, which authorized us to levy war against the common Enemy of both Countries. Such we considered the British administration, with the ships of war & armies which it employed against us; & we accordingly, as loyal subjects used all the powers granted us by the charter, to capture or destroy them. The Governor was correct in his statement, & the act with the preamble appeared in the London Magazine, as a political curiosity.—Captain Delman also recollected, “that Commodore was fitted out about that period, & took several prizes; that Capt Burke; & the commander of another Vessel, all of whom as he supposed were commissioned by General Washington, took a transport after a smart engagement, with Colo Campbell & military stores &c; early in 1776, & brot her into Boston. The Captain of this transport was decoyed by a british Flag, hoisted by americans below the Castle.”
I think that the files of our Newspapers, will present, at that period, the facts wanted, in their chronological order.
“Vive la Bagatelle,” parceqú elle ne peut pas vivre longtems.
“State pride” is like the bite of the Tarantula, which can only be cured by dancing to the musick which charm it.
I have a general remembrance of, the important events of that day, & if I had time to look at my files, might be able to arrange them according to their dates. But without this reference, it appears to me beyond a doubt, that the measures & events hinted at, preceded those of C. Paul Jones & Capt Barry, many months.
Accept with your Lady & family, the highest esteem & respect of Mrs Gerry & myself & our own circle, & be assured dear Sir I am / ever your sincere Friend

E. Gerry